Applicants are requested to update the status of the parent application, as found on page 1 of the specification.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Futatsumori et al. in view of Severnyi et al.1.
	Futatsumori et al. teach an organopolysiloxane composition that contains a silox-ane meeting component (A), claimed formula (1) and (2).  See the specific teaching on column 3, lines 35 and on. This also contains a silane having at least three hydrolyzable groups meeting claimed (B) as well as claim 2. See component (B) in column 4, lines 20 and on.  The composition also contains a filler (E) as shown in column 6, lines 1 and on, meeting claim 3.   
	This differs from that claimed in that it does not specifically teach the addition of a silane coupling agent of formula (3), claimed component (C).  
	Futatsumori et al. teach that silane coupling agents can be added.  See column 6, lines 41 and on.  This specifically states that any silane coupling agent known in the art can be added and examples include specific amino alkoxysilanes and epoxy alkoxy- silanes. 
	Silanes meeting formula (3) are known in the art to function as silane coupling agent for compositions based on dihydroxyl terminated polydimethylsiloxanes (the same type of composition as instantly claimed and as found in Futatsumori et al.).  In Severnyi et al. see Compositions 12 and 13 in the Table “Relation between values of adhesions of compositions…”.  Note that these silanes are used in a comparable manner as some of the same amino- and epoxy- alkoxysilanes disclosed by Futatsumori et al. such that one having ordinary skill in the art would have expected these silanes to behave in a comparable manner as one another.
	From this one having ordinary skill in the art would have found the use of a silane meeting the formula (3) as claimed in the composition of Futatsumori et al. to have been obvious in view of the teachings in Severnyi et al. which indicate the ability thereof to function as a silane adhesion promoter.  Note that it is prima facie obvious to add a known ingredient to a known composition for its known function.  In this manner the instant claims are rendered obvious.  
	The limitations of each of claims 2 and 3 were addressed supra. For claim 4 note that this is a future intended use clause that does not lend any patentable distinction to the instant claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



Mgm
10/4/2022

/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	
	


    
        
            
        
            
    

    
        1 Cited in the IDS dated 3/30/22, a copy of which is found in the parent application file.